UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1183



BASIL F. GRAHAM,

                                              Plaintiff - Appellant,

          versus


OHIO COUNTY SHERIFF,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-98-129-5)


Submitted:   April 20, 1999                 Decided:   April 30, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Basil F. Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Basil F. Graham appeals the district court’s order dismissing

his civil action.    We have reviewed the record and the district

court’s opinion and find that this appeal is frivolous. According-

ly, we dismiss the appeal on the reasoning of the district court.

See Graham v. Ohio County Sheriff, No. CA-98-129-5 (N.D.W. Va. Jan.

15, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2